By the Court.
That the promise of indemnity sued on was not invalid as being against public policy, was settled in Miller v. Rhoades, 20 Ohio St. 494, and cases therein cited.
2. The promise was an original and not a collateral engagement. There was no element of debt, default, or miscarriage of any third person in the agreement. The act against which the indemnity was promised was for the benefit of the promisor, and involved a liability to loss on the promisee, and was not within the statute of frauds. Green v. Cresswell, 10 Adolphus and Ellis, 453; Weld v. Nichols, 17 Pick. 538; Adams v. Dansey, 6 Bing. 506; Goodspeed v. Fuller, 46 Maine, 141; Marcy v. Crawford, 16 Conn. 549; Allaine v. Ouland, 2 John. Cases, 52; Browne on Statute of Frauds, chap. 10, p. 144 et seq.

Motion overruled.